Per Curiam.

Housing accommodations in a one or two-family house which became vacant after April 1,1953, are decontrolled, only as long as they are not occupied for other than single-family occupancy. They also remain decontrolled and not subject to rent control where the letting is of nonhousekeeping, furnished housing accommodation, located within a single-dwelling unit not used as a rooming or boarding house, provided not more than two tenants pay rent and live in such dwelling unit, and the remaining portion of such dwelling unit is occupied by the landlord or his immediate family.
The landlord respondent having rented part of the dwelling unit for housekeeping purposes, the housing accommodation was occupied for other than single-family occupancy and the exemption from control terminated.
The final order should be reversed, with $30 costs, and final order awarded the tenant dismissing the petition on the merits, with costs.
Concur — Hofstadter, J. P., Hecht and Tilzer, JJ.
Final order reversed, etc.